Case: 5:19-cv-01251-SL Doc #: 8 Filed: 06/27/19 1 of 3. PagelD #: 99

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

Nissan Motor Acceptance Corporation
Plaintiff

-VS.-

Automax Streetsboro N., LLC d/b/a Nissan of

Streetsboro, et al

Defendants

 

 

Case No. 3:19-cv-01251

Judge Sara Lioi

MOTION FOR EXTENSION OF TIME
TO MOVE, PLEAD OR ANSWER

Howard B. Hershman (#0020986)
hhershman@gkplaw.net
Gressley, Kaplin & Parker, LLP
One Seagate, Suite 1645

Toledo, Ohio 43604

Phone: (419) 321-6081

Attorney for Defendants

Now come the Defendants, AuteMax Streetsboro N, LLC d/b/a Nissan of Streetsboro,

AutoMax Airport N, LLC d/b/a Airport Nissan, AutoMax Streetsboro Holdings, LLC, and

Aviate Capital Auto 1, LLC, by and through counsel, and move the Court for an extension of

time to file their answers herein.

Defendants request an extension of sixty (60) days to file their answers, making their

answer date August 26, 2019. This motion is made with the knowledge and approval of counsel °

for the Plaintiff. The parties have executed a protective order which, if not already filed by the

time this motion is submitted, will shortly be filed. The purpose of the protective order is to

allow disclosure by Defendants of documentation concerning the closing of the two dealerships
Case: 5:19-cv-01251-SL Doc #: 8 Filed: 06/27/19 2 of 3. PagelD #: 100

at issue and the disposition of dealership assets which are relevant to Plaintiff's claims and may

allow the parties to reach some consensual resolution of this case.

Respectfully submitted,

/s/ Howard Hershman

 

Howard B. Hershman (#0020986)
Attorney for Defendants
hhershman@gkplaw.net
Gressley, Kaplin & Parker, LLP
One Seagate, Suite 1645

Toledo, Ohio 43604

Phone: (419) 321-6081

/s/ Bruce Schoenberger

 

Bruce Schoenberger (#0019765)
Attorney for Defendants
bschoenberger@gkplaw.net
Gressley, Kaplin & Parker LLP
One Seagate, Suite 1645
Toledo, Ohio 43604

Phone: (419) 244-8336
Case: 5:19-cv-01251-SL Doc #: 8 Filed: 06/27/19 3 of 3. PagelD #: 101

CERTIFICATE OF SERVICE

This is to certify that the foregoing was sent to the following persons via email and ordinary mail
on June 27, 2019:

Charles A. Bowers
chowers@taftlaw.com

200 Public Square, Suite 3500
Cleveland, Ohio 44114

Timothy C. Sullivan
sullivan@taftlaw.com

425 Walnut St., Suite 1800
Cincinnati, Ohio 45202

/s/ Howard Hershman

Howard B. Hershman (#0020986)
Attorney for Defendants
hhershman(@gkplaw.net
Gressley, Kaplin & Parker, LLP
One Seagate, Suite 1645

Toledo, Ohio 43604

Phone: (419) 321-6081

 
